Citation Nr: 1643049	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  07-15 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Yankey Counsel







INTRODUCTION

The Veteran served on active duty from January 1975 to May 1975 and from May 1977 to December 1978.  He also had subsequent service with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In October 2009, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed hearing loss during active duty as a result of exposure to loud noise while working as a heavy equipment operator.

The Veteran was provided a VA audiological examination in response to his current claim, in April 2006.  He reported exposure to loud noise prior to, during, and subsequent to service.  He was found to have right ear hearing loss for VA compensation purposes.  However, no medical opinion was provided as to the etiology of his right ear hearing loss.

In accordance with the Board's October 2009 remand, the Veteran was afforded another VA audiological examination in February 2010.  The examiner opined that it is less likely than not that the Veteran has hearing loss in the right ear caused by military service.  The rationale given was that military medical records revealed no hearing loss in the military, and hearing test at VA in 1984, several years after service likewise, did not reveal a hearing loss.  Hearing loss did not first manifest until long after military service.  

The February 2010 VA examiner's opinion, based on the absence of documented hearing loss in service or for several years thereafter, does not mean that there is no nexus between the Veteran's current right ear hearing loss and his reported in-service noise exposure.  The Veteran has reported that he was exposed to acoustic trauma in his work on heavy equipment, in the course of his military duties.  His DD-214 shows that he served as a general construction equipment operator during active service.  Accordingly, the Board finds that considering the places, types, and circumstances of his service, noise exposure in service is conceded.  38 U.S.C.A. 
§ 1154 (a) (2015). 

In-service incurrence of injury is therefore met as to acoustic trauma.  Therefore, the fact that it cannot be definitively proven by documentary evidence that the Veteran had any hearing loss in service cannot be the basis for rendering a negative nexus opinion.  The Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current right ear hearing loss is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of his currently diagnosed right ear hearing loss.  The examiner should review the claims folder and acknowledge such review in the examination report, and any indicated studies should be performed.

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before, during and after service, and whether the Veteran used hearing protection devices.  The examiner is advised that military noise exposure is conceded. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed right ear hearing loss is the result of noise exposure or other injury or disease in active service. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's claims for service connection for right ear hearing loss.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

